UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE14A PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☒ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ☐ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to §240.14a-12 Response Biomedical Corp. (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): ☐ No fee required. ☒ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Common Stock Aggregate number of securities to which transaction applies: 11,136,048 shares of Common Stock (including shares subject to restricted stock units and shares of deferred stock units) and 708,526 shares of common stock underlying outstanding employee stock options with an exercise price of less than US $0.87 per share Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): In accordance with Exchange Act Rule0-11(c), the filing fee of US $473.91 was determined by multiplying .0001007 by the aggregate Arrangement Consideration of US $4,706,115. The aggregate Arrangement Consideration was calculated based on the sum of 5,144,822 outstanding shares of Common Stock as of June22, 2016 to be acquired pursuant to the Arrangement, and the 162 ,484 shares of common stock subject to restricted stock units and deferred stock units multiplied by the US $0.87 per share Arrangement Consideration and adding the foregoing sum to
